FILE                                              THIS OPINION WAS FILED
                                                             FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                         OCTOBER 15, 2020
SUPREME COURT, STATE OF WASHINGTON
       OCTOBER 15, 2020
                                                               SUSAN L. CARLSON
                                                             SUPREME COURT CLERK




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON

        GARFIELD COUNTY                 )
        TRANSPORTATION AUTHORITY; )
        KING COUNTY; CITY OF            )
        SEATTLE; WASHINGTON STATE )
        TRANSIT ASSOCIATION;            )
        ASSOCIATION OF WASHINGTON )
        CITIES; PORT OF SEATTLE;        )
        INTERCITY TRANSIT;              )
        AMALGAMATED TRANSIT             )
        UNION LEGISLATIVE COUNCIL )
        OF WASHIINGTON; and             )
        MICHAEL ROGERS,                 )
                                        )
                          Petitioners,  )
                                        )
                                        )
        WASHINGTON ADAPT; TRANSIT )
        RIDERS UNION; and CLIMATE       )
        SOLUTIONS,                      )
                                        )
                Intervenor-Petitioners, )
                                        )
                    v.                  )   No. 98320-8
                                        )
        STATE OF WASHINGTON,            )
                                        )
                          Respondent,   )
                                        )
                                        )
                                        )
        CLINT DIDIER; PERMANENT         )
        OFFENSE; TIMOTHY D. EYMAN; )
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


MICHAEL FAGAN; JACK FAGAN; )
and PIERCE COUNTY,             )
                               )
       Intervenor-Defendants.  )
                               )                     Filed: ________________
                                                            October 15, 2020
_______________________________)

       GONZÁLEZ, J.— The people of our state have the power to propose and

approve legislation. WASH. CONST. art. II, § 1. When the people act in their

legislative capacity, they are, like any other legislative body, bound by

constitutional constraints. Under our constitution, “[n]o bill shall embrace more

than one subject, and that shall be expressed in the title.” WASH. CONST. art. II, §

19. Initiative Measure 976 (I-976) contains more than one subject, and its subject is

not accurately expressed in its title. Accordingly, it is unconstitutional.

                                         BACKGROUND

       I-976 is the latest in a series of initiatives about reducing or eliminating local

motor vehicle excise taxes, including taxes that have been pledged to support

major transportation projects in our state. These efforts are a response to the

legislature’s decision to authorize “counties in the state’s most populous region to

create a local agency for planning and implementing a high capacity transportation

system,” which ultimately resulted in the creation of Sound Transit. LAWS OF

1992, ch. 101 (largely codified in ch. 81.112 RCW); Cent. Puget Sound Reg’l

Transit Auth. v. Miller, 156 Wash. 2d 403, 406-07, 128 P.3d 588 (2006). Authorized

regional transit authorities were empowered to ask their voters to approve
                                                 2
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


transportation system proposals and financing secured by local taxes and fees,

including local motor vehicle excise taxes. RCW 81.112.030, .050, .130-.150.

The legislature also empowered local transportation benefit districts and other local

governments to impose taxes, including motor vehicle excise taxes, and fees to

fund local transportation projects and to seek voter approval for additional funding.

E.g., LAWS OF 2005, ch. 336; ch. 36.73 RCW; ch. 82.80 RCW.

       A “motor vehicle excise tax” is “a tax on the privilege of relicensing a motor

vehicle for use on public roadways.” Sheehan v. Cent. Puget Sound Reg’l Transit

Auth., 155 Wash. 2d 790, 802, 123 P.3d 88 (2005). Motor vehicle excise taxes are

“based on the value of the vehicle, as set out by statute in a depreciation schedule.”

Black v. Cent. Puget Sound Reg’l Transit Auth., 195 Wash. 2d 198, 202, 457 P.3d 453

(2020) (citing former RCW 82.44.041 (1991)). Whether they are based on the

value of the vehicle or are a flat fee can make a tremendous difference in the

amount an individual will pay. For example, a 1 percent tax on a vehicle worth

$100,000.00 would be $1,000.00. A 1 percent excise tax on a vehicle worth

$1,000.00 would be $10.00. If instead there is a flat fee of $43.25, the relicensing

of every vehicle would cost the same.

       Sound Transit was formed in 1993. In 1996, voters in the counties of King,

Pierce, and Snohomish approved a transportation proposal and a funding plan

secured by local taxes and fees, including local motor vehicle excise taxes. Id.

                                                 3
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


Based on that vote, Sound Transit issued bonds secured by these local funding

sources. Id. (citing Pierce County v. State, 159 Wash. 2d 16, 24, 148 P.3d 1002

(2006) (Pierce County II)). Not long after those bonds were sold, some taxpayers

began challenging the taxes and fees funding Sound Transit and other locally

approved transportation projects through litigation, legislation, referenda, and

initiatives. See, e.g., Pierce County II, 159 Wash. 2d 16; Sheehan, 155 Wash. 2d at 795;

Amalg. Transit Union Local 587 v. State, 142 Wash. 2d 183, 191, 11 P.3d 762 (2000)

(ATU).

       In 2018, initiative sponsors filed at least 13 initiatives concerning motor

vehicle taxes. The attorney general drafted ballot titles for at least 9 of them.

After receiving these ballot titles, the sponsors chose to proceed with I-976 and a

ballot title that read:

       Initiative Measure No. 976 concerns motor vehicle taxes and fees.
       This measure would repeal, reduce, or remove authority to impose certain
       vehicle taxes and fees; limit annual motor-vehicle-license fees to $30, except
       voter-approved charges; and base vehicle taxes on Kelley Blue Book value.
       Should this measure be enacted into law?

       Yes [ ]

       No [ ]




                                                 4
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


Clerk’s Papers (CP) at 1131, 316, 1253. The ballot title appears to have been

drawn from the “policies and purposes” section of I-976, which reads in relevant

part:

        This measure and each of its provisions limit state and local taxes, fees, and
        other charges relating to motor vehicles. This measure would limit annual
        motor vehicle license fees to $30, except voter-approved charges, repeal and
        remove authority to impose certain vehicle taxes and charges; and base
        vehicle taxes on Kelley Blue Book.
CP at 1212.
        The initiative passed statewide with about 53 percent of the vote, though it

was rejected by about 53 percent of the voters in the Sound Transit region, about

60 percent of King County voters, and about 70 percent of San Juan voters, who

depend heavily on ferries funded by motor vehicle excise taxes.

        Several counties, cities, associations and private citizens (collectively

challengers) challenged I-976’s constitutionality. These challengers argued that I-

976 violated many provisions of our state constitution. They argued that I-976

contained multiple subjects in violation of article II, section 19’s single subject

requirement. They also argued I-976 violated section 19’s subject-in-title

requirement because the ballot title falsely suggested voter-approved motor vehicle

taxes would not be repealed. In fact, the initiative repealed both current voter-

approved taxes and fees, and the existing statutory mechanism for voter approval

in the future. Among many other things, plaintiffs also argued that the ballot title


                                                 5
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


falsely suggested vehicle license registration fees would be reduced to $30.00

when, in fact, the lowest would be $43.25.

       The challengers successfully sought a preliminary injunction in King County

Superior Court to block its implementation. The trial judge initially concluded that

the plaintiffs were likely to prevail on the grounds that the ballot title was

misleading. Meanwhile, several parties, including the initiative sponsors, a group

of taxpayers, Pierce County, transit groups, and environmental groups were

granted leave to intervene.

       Most parties moved for summary judgment. At summary judgment, the trial

judge largely upheld the initiative. The trial judge did find that the initiative

violated the privileges and immunities clause of the state constitution by giving

Kelley Blue Book a legislative privilege, but also that those provisions were

severable. Those provisions would have replaced a statutory depreciation schedule

for valuing vehicles with the values established by Kelley Blue Book. LAWS OF

2020, ch. 1, § 8 (I-976). The trial judge allowed further factual development on the

city of Burien’s impairment of contract claim under article I, section 23. The

primary parties stipulated that direct review of the remaining issues was

appropriate, and we accepted review. Amicus briefs in support of the challengers

have been filed by the International Municipal Lawyers Association and Legal

Scholars; San Juan County; the League of Women Voters of Washington; and the

                                                 6
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


Puyallup Tribe of Indians, the Nisqually Indian Tribe, and the Tribal

Transportation Planning Organization Transit Subcommittee.

                                           ANALYSIS

       This case is here on appeal from summary judgment. Our review is de novo.

Wash. Ass’n for Substance Abuse & Violence Prevention v. State, 174 Wash. 2d 642,

652, 278 P.3d 632 (2012) (WASAVP) (citing Pierce County v. State, 150 Wash. 2d
422, 429, 78 P.3d 640 (2003) (Pierce County I)).

       In our state, the people have a constitutional power to propose and pass

legislation. WASH. CONST. art. II, § 1(a). When acting in this legislative capacity,

the people are subject to the constraints laid out in our constitution. ATU, 142
Wash. 2d at 204 (citing State ex rel. Heavey v. Murphy, 138 Wash. 2d 800, 808, 982
P.2d 611 (1999)). We presume initiatives are constitutional, and the challenger

bears the burden of establishing otherwise. Id. (citing Brower v. State, 137 Wash. 2d
44, 52, 969 P.2d 42 (1998); Heavey, 138 Wash. 2d at 808). Initiatives are read as the

average informed lay voter would read them. WASAVP, 174 Wash. 2d at 662

(quoting W. Petrol. Imps., Inc. v. Friedt, 127 Wash. 2d 420, 424, 899 P.2d 792

(1995)).

       1. Article II, section 19 single subject requirement

       Under our constitution, “[n]o bill shall embrace more than one subject, and

that shall be expressed in the title.” WASH. CONST. art. II, § 19. The challengers

                                                 7
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


contend that I-976 violates article II, section 19’s single subject requirement. This

constitutional provision is liberally construed in favor of upholding legislation.

WASAVP, 174 Wash. 2d at 654 (citing ATU, 142 Wash. 2d at 206).

       Article II, section 19 serves three purposes. State ex rel. Wash. Toll Bridge

Auth. v. Yelle, 32 Wash. 2d 13, 24, 200 P.2d 467 (1948). First, it prevents

“logrolling,” where a popular measure is attached to an unpopular one to ensure

passage of the unpopular measure. Pierce County I, 150 Wash. 2d at 429-30 (citing

Wash. Fed’n of State Emps. v. State, 127 Wash. 2d 544, 554, 901 P.2d 1028 (1995)).

Second, it “enlighten[s] the members of the legislature [and voters considering

initiatives] against provisions in bills of which the titles give no intimation.” Yelle,
32 Wash. 2d at 24. Third, it informs the public through the regular publication of

legislative proceedings about the subjects being considered. Id. Initiatives that

contain more than one subject are void in their entirety. City of Burien v. Kiga,

144 Wash. 2d 819, 825, 31 P.3d 659 (2001) (citing Power, Inc. v. Huntley, 39 Wash. 2d
191, 200, 235 P.2d 173 (1951)). We construe legislation liberally to avoid a

multiple subject problem, but we do not shirk from our responsibility to enforce

the constitution’s mandates. See, e.g., Lee v. State, 185 Wash. 2d 608, 622-23, 374
P.3d 157 (2016) (finding a two subjects violation in an initiative that both set a

sales tax rate and proposed a constitutional amendment requiring a supermajority

vote or voter approval to raise taxes); ATU, 142 Wash. 2d at 217 (finding a two

                                                 8
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


subjects violation when an initiative set car tab fees at $30 and required a

supermajority vote or voter approval to raise taxes).

       I-976 has 17 sections. Briefly, section 1 of the initiative states that its

purpose is to limit vehicle licensing costs. LAWS OF 2020, ch. 1, § 1 (I-976).

Specifically,

       This measure and each of its provisions limit state and local taxes, fees, and
       other charges relating to motor vehicles. This measure would limit annual
       motor vehicle license fees to $30, except voter-approved charges, repeal and
       remove authority to impose certain vehicle taxes and charges; and base
       vehicle taxes on Kelley Blue Book rather than the dishonest, inaccurate, and
       artificially inflated manufacturer’s suggested retail price (M[SR]P). Voters
       have repeatedly approved initiatives limiting vehicle costs. Politicians must
       learn to listen to the people.
Id.

       Sections 2-5 are in the portion of the initiative labeled “LIMITING

ANNUAL MOTOR-VEHICLE-LICENSE FEES TO $30, EXCEPT VOTER-

APPROVED CHARGES.” LAWS OF 2020, ch. 1.

       Section 2 creates a new section in chapter 46.17 RCW that provides, among

other things, “State and local motor vehicle license fees may not exceed $30 per

year for motor vehicles, regardless of year, value, make, or model.” Id. § 2(1). It

defines “state and local motor vehicle license fees” as “the general license tab fees

paid annually for licensing motor vehicles” but not “charges approved by voters

after the effective date of this section.” Id. § 2(2). “Vehicles” are broadly defined


                                                 9
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


as including cars, sport utility vehicles, light trucks, motorcycles, and motor

homes. Id.

       Section 3 reduces license fees on snowmobiles, some trucks, and

commercial trailers. Id. § 3(1).

       Section 4 also reduces license fees on light trucks. Id. § 4(1)(b).

       Section 5 reduces fees that had been charged on electric and hybrid vehicles

to mitigate their impact on the state’s highways. Id. § 5(1).

       Sections 6 and 7 are in the section labeled “REPEAL AND REMOVE

AUTHORITY TO IMPOSE CERTAIN VEHICLE TAXES AND CHARGES.”

LAWS OF 2020, ch. 1.

       Section 6 repeals the statutes that authorized transportation benefit districts

to impose annual vehicle fees of up to $100 per vehicle and that authorized

imposition of a local motor vehicle excise tax to support passenger-only ferries.
Id. It also repeals a statute that imposed fees on motor home vehicles, a statute that

imposed a passenger weight fee, and a statute that directed the use of those funds.

       Section 7 repeals a sales tax on motor vehicles. Id.

       The remaining 10 sections are in a section titled “BASE VEHICLE TAXES

USING KELLEY BLUE BOOK VALUE.” LAWS OF 2020, ch. 1.

       Section 8 creates a new section in chapter 82.44 RCW that requires taxes to

be based on Kelley Blue Book values. Id.

                                                10
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       Section 9 requires the use of Kelley Blue Book values in taxpayer appeals.
Id.

       Section 10 removes regional transit authorities’ power to levy and collect a

special motor vehicle excise tax after a public vote. Id. § 10(4)(a)(ii). Sound

Transit is currently the only regional transit authority in our state. By virtue of

section 16, this provision takes effect only after outstanding bonds secured by the

tax are retired, defeased, or refinanced. Id. § 16(1).

       Section 11 eliminates the special motor vehicle excise tax previously

approved by voters in the Sound Transit region, as well as some sales and use

taxes. Id. § 11(2). It also eliminates the existing motor vehicle excise tax valuation

method based on purchase price instead of Kelley Blue Book values. Id. § 11(1). It

also takes effect only after outstanding bonds are retired, defeased, or refinanced.
Id. § 16(1).

       Section 12 creates a new section in chapter 81.112 RCW requiring Sound

Transit to retire early, defease, or refinance existing bonds funded by previously

voter-approved special motor vehicle excise tax funds if permissible under the

bond contracts. Id. § 12(2). The initiative drafters may have been trying to avoid

the impairment of contracts problem that was fatal to Initiative 776 (I-776) in

Pierce County II, 159 Wash. 2d at 24. Sections 10 and 11 come into effect only if

Sound Transit can lawfully retire, defease, or refinance the bonds. Id. § 16(1).

                                                11
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       Section 13 changes the maximum motor vehicle excise tax Sound Transit

can seek approval from voters to impose from eight-tenths of a percent to two-

tenths of a percent of a vehicle’s value. Id. § 13(1). It comes into effect if Sound

Transit does not retire, defease, or refinance existing bonds by March 31, 2020. Id.

§ 16(2).

       Section 14 requires liberal construction. Id. § 14.

       Section 15 makes any invalid provision of the initiative severable. Id. § 15.

       Section 16 sets forth the time limits relevant to §§ 10, 11, and 13. Id. § 16.

       Section 17 declares that the initiative shall be called “Bring Back Our $30

Car Tabs.” Id. § 17.

       Our single subject analysis is framed differently depending on whether the

ballot title is general or restrictive. ATU, 142 Wash. 2d at 209-211 (collecting cases).

The parties agree that I-976 has a general title. In such cases, all that is required is

“‘rational unity between the general subject and the incidental subdivisions.’”

WASAVP, 174 Wash. 2d at 656 (internal quotation marks omitted) (quoting State v.

Grisby, 97 Wash. 2d 493, 498, 647 P.2d 6 (1982)). “[T]he existence of rational unity

or not is determined by whether the matters within the body of the initiative are




                                                12
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


germane to the general title and whether they are germane to one another.” Kiga,
144 Wash. 2d at 826 (citing ATU, 142 Wash. 2d at 209-10).1

       While the parties agree that the title is general, they disagree on how to

articulate the subject of the initiative. The State suggests I-976 has a general title

that expresses its subject as “motor vehicle taxes and fees.” Corrected Br. of

Resp’t State of Wash. at 17. Based in part on the sponsor’s title, the challengers

suggest the general title expresses the subject of “‘limiting’ vehicle taxes and fees

paid at vehicle registration.” Opening Br. of Appellants at 17 (noting that the

sponsors title the initiative “AN ACT Relating to limiting state and local taxes,

fees, and other charges relating to vehicles”).



1
  We take this opportunity to overrule this court’s opinion in Price v. Evergreen Cemetery Co. of
Seattle, 57 Wash. 2d 352, 357 P.2d 702 (1960). We may overrule a prior case when it is both
incorrect and harmful. Deggs v. Asbestos Corp., 186 Wash. 2d 716, 727-28, 381 P.3d 32 (2016)
(quoting In re Rights to Waters of Stranger Creek, 77 Wash. 2d 649, 653, 466 P.2d 508 (1970)).
Price is both. Price considered the constitutionality of a 1953 law that said, “It shall be unlawful
for any cemetery under this act to refuse burial to any person because such person may not be of
the Caucasian race.” LAWS OF 1953, ch. 290, § 53, at 838. Section 53 was part of a larger bill
with the title “AN ACT relating to the regulation of cemeteries.” Id., ch. 290. The majority
concluded the bill had two subjects in violation of article II, section 19: “(1) civil rights, and (2)
the endowment care funds of private cemeteries and the creation of a cemetery board.” Price, 57
Wash. 2d at 354. This was a strained and incorrect way to divide the subjects in the bill, all of
which were germane to the subject of cemetery regulation. It is harmful for two reasons: first,
because it suggests a more stringent standard than is required to survive an article II, section 19
challenge, second, and more importantly, the case is harmful because of Justice Mallery’s
concurrence, which condemns civil rights and integration. Id. at 355-58. “As judges, we must
recognize the role we have played in devaluing black lives.” Letter from the Wash. State
Supreme Court to the Members of the Judiciary and the Legal Cmty. 1 (June 4, 2020)
(addressing racial injustice). The Price concurrence is an example of the unfortunate role we
have played.

                                                 13
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       We faced a somewhat similar situation in Pierce County I. There, the ballot

title said:

       “Initiative Measure No. 776 concerns state and local government charges on
       motor vehicles. This measure would require license tab fees to be $30 per
       year for motor vehicles, including light trucks. Certain local-option vehicle
       excise taxes and fees used for roads and transit would be repealed.”
Pierce County I, 150 Wash. 2d at 427 (quoting record). We found that the subject

was “limiting license tab fees on cars and light trucks.” Id. at 436. However,

while the parties disputed the subject, it was not a major issue in the case.

       By contrast, determining the subject of the initiative was a major issue in

Citizens for Responsible Wildlife Mgmt. v. State, 149 Wash. 2d 622, 71 P.3d 644

(2003). In that case, the ballot title read, “‘Shall it be a gross misdemeanor to

capture an animal with certain body-gripping traps, or to poison an animal with

sodium fluoroacetate or sodium cyanide?’” Id. at 627 (quoting record). The

challengers argued that the initiative contained two subjects, killing animals with

poison and killing animals with body-gripping traps. Id. at 635. The State argued

that the subject was the humane treatment of animals. Id. We rejected both the

challengers’ distillation as overly restrictive and the State’s as overly broad. Id. at

635-36. Instead, we made “[a] more moderate interpretation” and found the

subject “deals with banning methods of trapping and killing animals.” Id. at 636.

Given that, we found that the different provisions relating to traps and to poison



                                                14
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


were germane to each other and that the initiative did not violate article II, section

19’s single subject requirement. Id.

       Similarly, in WASAVP, we rejected a single subject challenge to an initiative

that privatized liquor sales. 174 Wash. 2d at 659-60. The ballot title for that

initiative read:

       “Initiative Measure No. 1183 concerns liquor: beer, wine, and spirits (hard
       liquor).
       “This measure would close state liquor stores and sell their assets; license
       private parties to sell and distribute spirits; set license fees based on sales;
       regulate licensees; and change regulation of wine distribution.
       “Should this measure be enacted into law?
       “[ ] Yes

       “[ ] No”
Id. at 647 (quoting record). The challengers argued that the subject of the initiative

was liquor sales privatization and that provisions in the initiative that earmarked

revenue for public safety, privatized wine distribution, impacted liquor advertising,

and modified the State’s policy on liquor were all unconstitutional separate

subjects. Id. at 656. Without specifically accepting or rejecting the challengers’

formulation of the subject, we rejected their challenge. Id. at 656, 660. We found

“an obvious connection” between liquor sales and public safety. Id. at 657. We

found a close connection between liquor and wine, especially as they “share the

common distinction of being liquor and have been governed as such by the same

                                                15
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


act for decades.” Id. at 659. We concluded that advertising was clearly germane

and that policy changes were not separate subjects for purposes of article II,

section 19. Id. at 659-60.

       Similar to the initiative at issue in Pierce County I and II, here, we conclude

that the subject expressed in the ballot title is “limiting vehicle taxes and fees.”

       The challengers contend that several provisions in I-976 are not germane to

each other or to the general subject. Without reaching all of their arguments, we

agree that section 12, which requires Sound Transit to retire, defease, or refinance

bonds, is not germane to limiting vehicle taxes and fees, and the provisions of the

initiative that carry out that subject. Thus, section 12 is an unconstitutional second

subject.

       This court faced a very similar challenge to I-776 in Pierce County I and II.
150 Wash. 2d at 432-33; Pierce County II, 159 Wash. 2d at 48-49. That case involved

an initiative that reduced motor vehicle excise taxes and fees, and repealed taxes

that had been pledged to repay bonds. Pierce County II, 159 Wash. 2d at 21-22;

LAWS OF 2003, ch. 1 (I-776). In addition to the operative sections of the initiative

that repealed or reduced taxes and fees, two sections called for, but did not require,

existing bonds secured by those taxes to be retired and a future vote held before




                                                16
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


any further sale. LAWS OF 2003, ch. 1, §§ 1, 7.2 The trial court found these

sections created a second subject in violation of article II, section 19. Pierce

County I, 150 Wash. 2d at 432-33. Over a forceful dissent, this court reversed on the

grounds “that policy expressions in a bill or initiative measure do not contribute

additional ‘subjects’ within the meaning of article II, section 19.” Id. at 433. The

dissent disagreed, characterizing the initiative as containing

         at least two subjects. First, it limits the amount state and local governments
         may charge for motor vehicle licensing. Initiative Measure 776 (I-776) §§ 2,
         3, 4, 6 & 8. Second, it calls for four counties to halt development of a voter-
         approved light rail transit system until the funding mechanisms are revisited
         and reapproved. I-776 §§ 1, 7. These subjects are not rationally related, and
         therefore the initiative violates our constitution.
Id. at 443 (Chambers, J., dissenting). In Justice Chambers’ view,

                [t]he evils of logrolling are not eliminated (though they may be
         diminished) merely because some text is inoperative. Further, the proponents
         of future legislation will be encouraged to add inoperative subjects to sell
         their proposal with empty (and probably unfunded) promises. Results could
         range from whimsical to menacing. A group seeking the decriminalization of
         certain drugs would be wise to seek votes from older voters by adding an
         inoperative subject demanding legislation legalizing the production of


2
    Section 7 said:
         If the repeal of taxes in section 6 of this act affects any bonds previously issued for any
         purpose relating to light rail, the people expect transit agencies to retire these bonds
         using reserve funds including accrued interest, sale of property or equipment, new voter
         approved tax revenues, or any combination of these sources of revenue. Taxing districts
         should abstain from further bond sales for any purpose relating to light rail until voters
         decide this measure. The people encourage transit agencies to put another tax revenue
         measure before voters if they want to continue with a light rail system dramatically
         changed from that previously represented to and approved by voters.
LAWS OF 2003, ch. 1, § 7 (emphasis added).
                                                  17
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       generic versions of currently patented and highly priced drugs to reduce the
       costs of medications. The same group might seek votes from tax foes by
       demanding legislation repealing the sales tax on all pharmacologically
       related products. . . . [T]he confusion and distraction will not serve our State
       and is prohibited by our constitution. The potential and temptations for
       creative logrolling have few limits. Our constitution, read properly, forbids
       embracing two subjects in one bill whether the subjects are operative or not.
Id. at 445 (Chambers, J., dissenting). Because of the way the case was presented in

Pierce County I, a majority of the court never reached whether an operative

requirement to retire bonds secured by repealed taxes would have violated the

single subject rule.

       But in Pierce County II, the parties’ arguments did require the court to reach

whether an operative requirement to retire bonds secured by repealed taxes was

germane to limiting taxes and fees. Pierce County II primarily concerned whether

I-776 violated article II, section 23 of the state constitution by impairing contracts

with bondholders by repealing taxes that secured existing bonds. 159 Wash. 2d at 22-

23. Defenders of I-776 suggested that any unconstitutional impairment of

contracts could be resolved by making section 7 of the initiative mandatory and

directing Sound Transit to retire its bonds. We rejected that argument, concluding

that crucial to our determination was section 7 of the initiative being precatory,

mere “policy fluff” and not enforceable. Section 7 of the initiative provided in part

that “[i]f the repeal of taxes in section 6 of this act affects any bonds previously

issued for any purpose relating to light rail, the people expect transit agencies to

                                                18
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


retire these bonds.” LAWS OF 2003, ch. 1 § 7 (I-776). The intervenors ask this

court to “revive” this inoperative part of the initiative, contrary to both the contract

clause and article II, section 19 of the constitution. See Pierce County I, 150
Wash. 2d at 444 (Chambers, J. dissenting) (suggesting that I-776 violates Washington

Constitution article II, section 19 because section 7 of the initiative constitutes a

second subject: “$30 license tabs across the entire state are not germane to the

financing” of a local transit system).

              The law should not be construed to do indirectly what it cannot do
       directly. Gelpcke v. City of Dubuque, 68 U.S. (1 Wall.) 175, 192, 17 L. Ed.
520 (1864) (“It is almost unnecessary to say, that what the legislature cannot
       do directly, it cannot do indirectly. The stream can mount no higher than its
       source.”); W. River Bridge Co. v. Dix, 47 U.S. (6 How.) 507, 516, 12 L. Ed.
535 (1848) (“All the powers of the states, as sovereign states, must always
       be subject to the limitations expressed in the United States Constitution . . . .
       What is forbidden to them, and which they cannot do directly, they should
       not be permitted to do by color, pretence, or oblique indirection.”). We will
       not give effect to a provision that would result in a violation of the single
       subject requirements by directing the parties to order their financial affairs in
       a manner that coerces compliance with unlawful legislation. To do so would,
       in Chief Justice Marshall’s words, “subvert the very foundation of all written
       constitutions.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 178, 2 L. Ed. 60
       (1803).
Pierce County II, 159 Wash. 2d at 48-49 (alteration in original). I-976 suffers from

the same flaw. Simply put, section 12 is a separate subject in violation of article II,

section 19. It is not mere “policy fluff” as was the similar provision in I-776. Id.

at 48. Section 12 is a specific directive to retire, defease, or refinance existing



                                                19
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


bonds, if possible. This is a separate subject from “limiting vehicle taxes and

fees.” Accordingly, I-976 violates article II, section 19’s single subject rule.

       While Pierce County II is dispositive, there are other difficulties with

combining a requirement to retire, defease, or refinance existing bonds that secure

a specific existing project with more general statutory changes. We have regularly

found two subjects in violation of article II, section 19 when a measure both

contained a one-time required action (for example, building a toll road from

Tacoma to Everett) and a broader systematic change in the law (for example,

empowering a state agency to establish and operate a system of toll roads). Wash.

Toll Bridge Auth. v. State, 49 Wash. 2d 520, 521, 523-25, 304 P.2d 676 (1956).

Similarly, we found two subjects when an initiative combined a one-time refund of

taxes with systematic changes to the property tax assessment system. Kiga, 144
Wash. 2d at 827. We also found two subjects when an initiative set car tabs at $30

and required voter approval for tax increases. ATU, 142 Wash. 2d at 217. A specific

direction to Sound Transit to retire, defease, or refinance the bonds is akin to a one-

time refund of taxes, the setting of car tabs at $30, and the building of a single toll

road; the larger changes to the motor vehicle excise tax system are akin to the

systematic changes to the property tax system, the change to the requirements for

tax increases, and the creation of a toll road authority, rendering it unconstitutional.




                                                20
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


While not dispositive, combining such general and specific provisions in a single

bill raises article II, section 19 concerns.

       Similarly, we have found constitutional concerns in bills that combine

unrelated local and statewide effects, as was the case in Washington Toll Bridge

Authority, 49 Wash. 2d at 523-24. Again, in that case, a single act directed a state

agency to build a toll road between high-population cities and dramatically

increased that state agency’s powers. Id. at 523 (citing LAWS OF 1955, ch. 268).

The challengers argue this is analogous to the relationship between section 12,

which, in effect, directs a single regional transportation district, Sound Transit, to

retire, defease, or refinance bonds, and the bulk of the rest of the initiative, which

makes significant changes to motor vehicle excise taxes generally. Again, while

not dispositive, it is evidence of two subjects.

       Consistent with our opinion in Pierce County II, we find section 12 creates a

separate subject from the main subject in the initiative, limiting vehicle taxes and

fees. We do not reach whether the other challenged provisions of I-976 create

unconstitutional separate subjects.

       2. Article II, section 19 subject-in-title requirement

       The challengers, joined by the League of Women Voters of Washington,

argue the initiative also violates article II, section 19’s subject-in-title requirement.

They contend the ballot title is misleading because, among other things, it

                                                21
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


incorrectly suggests motor vehicle excise taxes will be reduced to $30, that taxes

previously approved by voters will survive, and that voters can still approve taxes

in the future.

       The ballot title of an initiative is the title for purposes of an article II, section

19 analysis. WASAVP, 174 Wash. 2d at 655 (citing Wash. Fed’n of State Emps., 127
Wash. 2d at 555). The ballot title consists of the subject statement, the concise

description, and the question of whether the measure should be enacted into law.
Id. (citing RCW 29A.72.050). Words in a ballot title are given their common,

ordinary meanings, and not a hypertechnical legal interpretation. See id. at 661-62

(quoting ATU, 142 Wash. 2d at 226). Instead, it is read as the average informed voter

would read it. Id. at 662 (quoting W. Petrol. Imps., 127 Wash. 2d at 424).

       For the purpose of a subject-in-title analysis, “a title complies with the

constitution if it gives notice that would lead to an inquiry into the body of the act,

or indicate to an inquiring mind the scope and purpose of the law.” Young Men’s

Christian Ass’n v. State, 62 Wash. 2d 504, 506, 383 P.2d 497 (1963); ATU, 142
Wash. 2d at 217. “ʻThe title to a bill need not be an index to its contents; nor is the

title expected to give the details contained in the bill.’” Wash. Fed’n, 127 Wash. 2d

at 555 (quoting Treffry v. Taylor, 67 Wash. 2d 487, 491, 408 P.2d 269 (1965)).

       While the title need not be an index to the contents of the bill, it must not be

misleading. “[T]he material representations in the title must not be misleading or

                                                22
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


false, which would thwart the underlying purpose of ensuring that ‘no person may

be deceived as to what matters are being legislated upon.’” WASAVP, 174 Wash. 2d

at 660 (quoting Seymour v. City of Tacoma, 6 Wash. 138, 149, 32 P. 1077 (1893)).

“ʽ[A] title which is misleading and false is not constitutionally framed.’” Id. at 661

(alteration in original) (quoting Howlett v. Cheetham, 17 Wash. 626, 635, 50 P.
522 (1897)). “[O]bjections to the title must be grave . . . before we will hold an act

unconstitutional.” N. Cedar Co. v. French, 131 Wash. 394, 419, 230 P. 837 (1924)

(citing Lancey v. King County, 15 Wash. 9, 45 P. 645 (1896)).

       This court found a bill’s title was unconstitutionally deceptive and

misleading in DeCano v. State, 7 Wash. 2d 613, 630-31, 110 P.2d 627 (1941). There,

the measure was titled “ʻAN ACT relating to the rights and disabilities of aliens

with respect to land.’” Id. at 623; LAWS OF 1937, ch. 220. Chapter 220 amended a

previous act that had denied many civil rights to “aliens,” including the right to

own real property. LAWS OF 1937, ch. 220 (amending LAWS OF 1921, ch. 50). The

1921 act had exempted from its denial of civil rights anyone “who has in good

faith declared his intention to become a citizen of the United States.” LAWS OF

1921, ch. 50, § 1(a). The 1937 act significantly limited who could own property by

also requiring the person to be a citizen or be eligible for citizenship. LAWS OF

1937, ch. 220, § 1(a). The Court found the 1937 act violated article II, section 19

because

                                                23
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       the title . . . is not sufficiently broad and comprehensive to warrant inclusion
       within the subject matter of the act of ‘non-citizens . . . ineligible to
       citizenship by naturalization,’ . . . [and,] by adopting a term defined in the
       earlier statute without giving any indication that its meaning has been
       changed and broadened by statutory definition, actually, although
       inadvertently no doubt, tends to be misleading and deceptive.
DeCano, 7 Wash. 2d at 630-31. Relying in part on DeCano, we found that the ballot

title for Initiative Measure 695 (I-695) was inadequate for failing to give notice of

the measure’s contents in ATU. ATU, 142 Wash. 2d at 226. That ballot title said:

“ʻShall voter approval be required for any tax increase, license tab fees be $30 per

year for motor vehicles, and existing vehicle taxes be repealed.’” Id. at 193. The

body of I-695 said that “‘tax’ includes, but is not necessarily limited to . . . impact

fees, license fees, permit fees, and any monetary charge by [the] government.”

LAWS OF 2000, ch. 1, § 2(2). The court concluded:

       I-695 violates the subject-in-title rule of article II, section 19 on the basis
       that the ballot title of I-695 states “[s]hall voter approval be required for any
       tax increase” without any indication in the title that “tax” has a meaning
       broader than its common meaning. Nothing about this ballot title gives any
       notice that would indicate to the voters that the contents of the initiative
       would include voter approval for charges other than taxes or suggest inquiry
       into the act be made to learn the broad meaning of “tax.”
ATU, 142 Wash. 2d at 227 (alteration in original) (footnote omitted). In contrast, we

found no subject-in-title problem with the liquor privatization bill, Initiative 1183.

That title said that

       “Initiative Measure No. 1183 concerns liquor: beer, wine, and spirits (hard
       liquor).

                                                24
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       “This measure would close state liquor stores and sell their assets; license
       private parties to sell and distribute spirits; set license fees based on sales;
       regulate licensees; and change regulation of wine distribution.”
WASAVP, 174 Wash. 2d at 647 (quoting State of Washington Voters’ Pamphlet,

General Election 19 (Nov. 8, 2011)). The challengers argued that the ballot title

was inadequate and misleading because some of those fees were in fact taxes. We

rejected that challenge because

       [a] common understanding of the term “fee” is “a charge fixed by law or by
       an institution (as a university) for certain privileges or services . . . .” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 833
       (2002). The license issuance fees under I–1183 correspond with this
       common meaning, as they are charges for the privilege of selling liquor in
       Washington State.
Id. at 664 (alterations in original). Thus, that ballot title was not deceptive or

misleading. Here, the ballot statement for I-976 says:

       Initiative Measure No. 976 concerns motor vehicle taxes and fees.
       This measure would repeal, reduce, or remove authority to impose certain
       vehicle taxes and fees; limit annual motor-vehicle-license fees to $30, except
       voter-approved charges; and base vehicle taxes on Kelley Blue Book value.
CP at 1131 (emphasis added). The challengers argue that the initiative violates the

subject-in-title rule because it misleadingly implies that local vehicle excise taxes

and fees previously approved by voters will survive passage of the initiative, when

in fact sections 6, 10, 11 and 13 would eliminate a large number of voter-approved

charges and remove the very statutory mechanism by which voters could approve

charges in the future. The State concedes that I-976 cancels voter-approved taxes

                                                25
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


and removes the mechanisms for voters to approve them in the future. It contends,

however, that the ballot title is not misleading because it says that certain taxes are

repealed and because, under our constitution, the legislature or the people, via

initiative, could reenact such authority in the future.

        We read ballot titles as the average informed lay voter would. WASAVP,
174 Wash. 2d at 662 (quoting W. Petrol. Imps., 127 Wash. 2d at 424). The average

informed lay voter would not think that “[t]his measure would . . . limit annual

motor-vehicle-license fees to $30, except voter-approved charges” would mean

charges previously approved by voters would be eliminated. CP at 1131. As the

League of Women Voters notes, many voters have voted on such measures in the

past, and “the average-informed voter encountering the phrase ‘except voter-

approved charges’ would expect that these earlier votes were the reason for the

‘except’ clause [and] would have no reason to anticipate that I-976 would

implicitly repeal their votes while telling them that ‘voter-approved charges’ were

‘except[ed].’” Amicus Curiae Br. of League of Women Voters of Wash. at 12

(second alteration in original). 3



3
 The State does not dispute that under I-976, no person would pay less than $43.25 to renew
their car tabs. At oral argument, the State suggested that voters might have well understood
“$30.00 car tabs . . . is a political phrase, it’s like promising a ‘chicken in every pot.’ It’s not a
promise.” Wash. Supreme Court oral argument, Garfield County Transp. Auth. v. State, No.
98320-8 (June 30, 2020), at 42 min., 33 sec., video recording by TVW, Washington State’s
Public Affairs Network, http://www.tvw.org (available at
https://www.tvw.org/watch/?eventID=2020061188). While ballot titles may not be promises,
                                                   26
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


       Similarly, the average informed lay voter would not think the initiative

eliminates the statutory mechanism for voters to approve charges in the future. We

are unpersuaded by the State’s argument that this clause is not misleading because

future legislation could create a new mechanism to permit voters to approve taxes.

The ballot statement of an initiative concerns the effect of the initiative. It is not

the place for truisms about legislative power. We hold that the initiative violates

the subject-in-title rule because it is deceptive and misleading since the average

informed lay voter would conclude voter approved taxes – such as those used to

fund local and regional transportation projects across our state – would remain.

       3. Remaining arguments

       We do not reach the remaining constitutional arguments and dispose of the

nonconstitutional arguments briefly. One of the intervenors contends that the trial

judge should have recused himself since he works for, and stands for election in,

King County. Nothing in the record suggests any party made a motion for the trial




they must be accurate. To the extent the State argues that $43.25 can be understood as $30.00,
the argument is not well taken.

                                                27
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8


judge to recuse himself. Any error is unpreserved, and we decline to reach it. See

RAP 2.5(a).

       An intervenor also contends that county and municipal plaintiffs who have

challenged I-976 have violated RCW 42.17A.555. That statute says in most

relevant part:

       No elective official nor any employee of his or her office nor any person
       appointed to or employed by any public office or agency may use or
       authorize the use of any of the facilities of a public office or agency, directly
       or indirectly, for the purpose of assisting a campaign for election of any
       person to any office or for the promotion of or opposition to any ballot
       proposition.
RCW 42.17A.555.
       A “‘[b]allot proposition’ means . . . any initiative . . . proposed to be

submitted to the voters.” RCW 42.17A.005(4). At the time of the court challenge,

I-976 was no longer “proposed to be submitted to the voters.” It was an enrolled

piece of legislation. LAWS OF 2020, ch. 1. Finally, we decline to consider whether

I-976 unlawfully interferes with bonds issued by the city of Burien as it was not

designed for our review.

                                          CONCLUSION

       We hold that that I-976 violates article II, section 19 because it contains

multiple subjects and an inaccurate ballot title. Accordingly, we reverse in part

and remand to the trial court for further proceedings consistent with this opinion.



                                                28
Garfield County Transp. Auth. et al. v. State et al., No. 98320-8




                                                  ____________________________




WE CONCUR:




_____________________________                    ____________________________



_____________________________                    ____________________________



_____________________________                    ____________________________



_____________________________                    ____________________________




                                                29
Garfield County Transp. Auth. et al. v. State et al.




                                         No. 98320-8


       MADSEN, J. (concurring)—I agree with the majority that Initiative 976 (I-976)

violates the single subject rule of our state constitution. Majority at 15; WASH. CONST.

art. II, § 19. The initiative’s requirement to retire early, defease, or refinance existing

bonds is not rationally related to I-976’s subject of limiting vehicle taxes and fees. See

majority at 15. I also agree that Pierce County I and II instruct and resolve this case. 1 Id.

at 15-19.

       The majority further holds that I-976 violates the subject-in-title rule because the

title is unconstitutionally misleading. Id. at 21, 26; WASH. CONST. art. II, § 19. I

disagree because the ballot title alerts voters that local revenue options would be affected

and prompt further inquiry into the body of the act. Thus, in my view, I-976 does not

violate the subject-in-title requirement of article II, section 19.

       1. Single Subject Rule

       The majority correctly applies our decisions in Pierce County I and II. Pierce

County I concerned Initiative 776 (I-776), which limited license tab fees and called for


1
 Pierce County v. State, 150 Wash. 2d 422, 78 P.3d 640 (2003) (Pierce County I); Pierce County v.
State, 159 Wash. 2d 16, 148 P.3d 1002 (2006) (Pierce County II).
No. 98320-8
Madsen, J., concurring


but did not require the early retirement, refinance, and defeasement of existing bonds.

See, e.g., 150 Wash. 2d at 432-33 (citing section 7 of I-776 entitled, “Legislative Intent

Relating to Outstanding Bonds”). We upheld the initiative against a single subject

challenge, holding that these nonenforceable statements of policy are not separate

subjects and do not violate the single subject rule. Id. at 433 (citing WASH. CONST. art.

II, § 19).

       Pierce County II dealt with contract impairment. There, we held that I-776

unconstitutionally impaired contracts with bondholders because it repealed taxes pledged

to repay existing bonds. Pierce County II, 159 Wash. 2d at 31-32. We went on to address

the additional claim that if I-776 impaired bondholder contracts, this court should revive

and make legally binding the sections requiring early retirement of bonds. Id. at 46-48.

Relevant to the present case is our reasoning for rejecting this argument. We noted that

giving force to nonbinding policy statements to retire bonds would violate both the

contracts clause and, importantly, article II, section 19. Id. at 48.

       Pierce County II rejected the invitation to create in I-776 the exact situation we are

faced with here. I-976’s operative sections require the early retirement of existing bonds.

As Pierce County II noted, such sections would constitute an additional subject because

bond financing is not germane to limiting vehicle fees and taxes—the subject of I-976.




                                               2
No. 98320-8
Madsen, J., concurring


See majority at 18. For that reason, I agree that Pierce County II resolves the current

case. 2

          2. Subject-in-Title Rule

          The majority concludes I-976’s ballot title is misleading and therefore

unconstitutional under the subject-in-title rule. Majority at 26; WASH. CONST. art. II, §

19. I disagree.

          Article II, section 19 is to be liberally construed in favor of the legislation. Amalg.

Transit Union Local 587 v. State, 142 Wash. 2d 183, 206, 11 P.3d 762 (2000). A title is

misleading if it is not constitutionally framed. Wash. Ass’n for Substance Abuse &

Violence Prevention v. State, 174 Wash. 2d 642, 661, 278 P.3d 632 (2012) (quoting Howlett

v. Cheetham, 17 Wash. 626, 635, 50 P. 522 (1897)). A title is constitutional “if it gives

notice which would lead to an inquiry into the body of the act or indicates the scope and

purpose of the law to an inquiring mind.” Amalg. Transit, 142 Wash. 2d at 217.

          I-976’s ballot title states that it would repeal or completely remove “authority to

impose certain vehicle taxes and fees; limit . . . fees to $30, except voter-approved

charges.” Clerk’s Papers (CP) at 1131. We interpret the plain language of initiatives in

the same way as laws passed by the legislature, which includes grammatical rules. State



2
  The majority quotes extensively from the dissenting opinion in Pierce County I, which would
have held that legislation containing a mandatory subject and an unrelated, nonmandatory one
violates article II, section 19. 150 Wash. 2d at 444 (Chambers, J., dissenting). We noted these
concerns in Pierce County II, 159 Wash. 2d at 48. Here, the majority’s reliance on Pierce County
I’s dissent is instructive for the unique issue before us, yet it is important to note that the majority
in Pierce County I remains good law as to the issues it addressed.
                                                   3
No. 98320-8
Madsen, J., concurring


v. Bunker, 169 Wash. 2d 571, 578, 238 P.3d 487 (2010) (“[W]e employ traditional rules of

grammar in discerning the plain language of the statute.”). The ballot title divides its

actions with semicolons, and the phrase “except voter-approved charges” is in the

sentence fragment related to $30 car tabs and separate from the terms on repealing

authority to impose vehicle taxes. Section 2 of I-976 amends chapter 46.17 RCW to

provide that motor vehicle license fees are limited to $30, except voter-approved charges;

and the section defines “‘motor vehicle license fees’” to mean “‘general license tab fees

paid annually for licensing motor vehicles,’” which do not include “‘charges approved by

voters after the effective date of this section.’” Corrected Br. of Resp’t/Cross-Appellant

State of Wash. at 33 (quoting LAWS of 2020, ch. 1, § 2). I-976 told voters it would

remove authority to impose taxes and separated that statement from voter-approved

charges.

       The construction of this ballot title may have generated some confusion as to

whether the initiative would remove or reduce authority concerning voter-approved

charges. The subject-in-title rule, however, does not require absolute clarity. Ballot titles

need not be “‘an index to its contents; nor is the title expected to give the details

contained in the bill.’” Wash. Fed’n of State Employees v. State, 127 Wash. 2d 544, 555,

901 P.2d 1028 (1995) (quoting Treffry v. Taylor, 67 Wash. 2d 487, 491, 408 P.2d 269

(1965)). A title complies with the constitution if it provides notice leading to inquiry into

the body of the act. Amalg. Transit, 142 Wash. 2d at 217.




                                               4
No. 98320-8
Madsen, J., concurring


       Critically, I-976’s ballot title alerted voters that the measure would affect the

authority to impose vehicle taxes and fees, and limit annual vehicle fees to $30, except

voter-approved charges. CP at 1131. Although a voter may be unsure as to the meaning

of the words—whether local add-on fees remain or are repealed—these words indicate

the scope of the initiative would impact local revenue options, prompting a voter to look

to the body of the act for further inquiry. Amalg. Transit, 142 Wash. 2d at 217.

       The right to initiative and referendum are guaranteed by our constitution. WASH.

CONST. art. II, § 1(a), (b) (reserving to the people the authority to enact laws through

initiatives and referenda). This court cannot interpret the initiative in such a manner that

it deprives the people of acting in their legislative capacity. See id.; Amalg. Transit, 142
Wash. 2d at 225 (“[L]egislation should be construed to preserve its constitutionality where

possible.”).

       The majority likens I-976’s ballot title to those found defective in Decano v. State,

7 Wash. 2d 613, 630-31, 110 P.2d 627 (1941), and Amalgamated Transit, 142 Wash. 2d at

226. Majority at 22-24. But both of these cases are distinguishable.

       DeCano concerned a measure “‘relating to the rights and disabilities of aliens with

respect to land.’” 7 Wash. 2d at 623. The bill amended an act that denied civil rights to

aliens, including the right to own real property, but exempted anyone who “in good faith

declared” an intention to become a United States citizen. Id. at 623-24. The measure at

issue included a clause redefining “alien” to include all persons who are noncitizens of

the United States and who are ineligible for citizenship by naturalization. This court

                                              5
No. 98320-8
Madsen, J., concurring


found the measure unconstitutional: “the title of the 1937 statute states that it pertains to

the rights of ‘aliens’ with respect to land, but it gives no intimation whatsoever that the

body of the act contains an amended definition of the word ‘alien’ which brings within its

purview a whole new class of persons who are not in fact aliens in common

understanding, by judicial construction, or under the express definition contained in the

prior law.” Id. at 624. The bill title was deceptive in that it gave no indication that the

measure broadened the term “alien.” Id. at 630-31.

       Amalgamated Transit reviewed Initiative-695. 142 Wash. 2d at 193. The ballot title

at issue stated “‘[s]hall voter approval be required for any tax increase’” without any

indication in the title that tax has a meaning broader than its common meaning. Id.

“Nothing about this ballot title gives any notice that would indicate to the voters that the

contents of the initiative would include voter approval for charges other than taxes or

suggest inquiry into the act be made to learn the broad meaning of ‘tax.’” Id. at 227.

       DeCano and Amalgamated Transit concern ballot titles using terms that are

broadened without notice in the body of the act. The term “alien” in DeCano gave the

voter no indication the measure used a different definition; similarly, in Amalgamated

Transit, the term “taxes” was broadened. In this case, however, I-976’s title did not

contain a term that was then broadened in the body of the initiative without notice.

Rather, as discussed above, the title indicated that I-976 would impact local revenue

options. I would hold I-976’s ballot title, unlike those in DeCano and Amalgamated

Transit, is not unconstitutionally misleading.

                                              6
No. 98320-8
Madsen, J., concurring


       Though I disagree with the majority that I-976 violates the subject-in-title rule, I

agree that the measure contains an impermissible separate subject and is unconstitutional

for that reason. Accordingly, I concur.




                                             ______________________________________




                                              7